Filed 11/14/22 In re B.L. CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re B.L., a Person Coming                                    2d Juv. No. B318044
Under the Juvenile Court Law.                                (Super. Ct. No. NJ30284)
                                                               (Los Angeles County)

THE PEOPLE,

     Plaintiff and Respondent,

v.

B.L.,

     Defendant and Appellant.


      B.L. appeals from the judgment entered after the juvenile
court sustained a petition filed pursuant to Welfare and
Institutions Code section 602. The court found true an allegation
that he had committed attempted second degree robbery. (Pen.
Code, §§ 664, 211, 212.5, subd. (c).) It placed him on probation in
his mother’s home.
      Appellant contends the evidence is insufficient to show that
the victim accurately identified him as the perpetrator of the
attempted robbery. We affirm.
                           Trial Testimony
      Maria R. (Maria) and her friend, J.H., were at the Pike
Mall in Long Beach. It was approximately 9:30 p.m. They had
been riding on an electric scooter that stopped working. J.H.
stayed on the scooter. Maria “got off” the scooter and “sat down.”
She was holding her wallet and cell phone. She was looking at
the phone when two men approached her. They tried to pull
away her wallet and cell phone.
      Maria did not let go of her property. She fell to the ground
and hit her chin and knee. Maria “kept on screaming, . . . ‘Stop.
Please stop.’ And they didn’t until [J.H.] turned around and
heard me scream.”
      J.H. saw Maria and the two men “struggling with her” on
the ground. He ran toward Maria. The men kicked and punched
J.H. They “took the scooter” and fled. Nothing was taken from
Maria.
      Maria telephoned 911. About five minutes later, the police
arrived. Maria told the police that one of the perpetrators “was
wearing a gray sweater and gray light-colored pants.”
      The police told Maria that “they had somebody” and she
should “go ahead and clarify if that was the person.” The police
drove Maria to a location where three suspects had been
detained. Maria identified two of the suspects.
      Appellant was one of the suspects identified by Maria. At
the time of the identification, he was standing. After identifying
him, Maria wrote the following statement on a police form:
“‘That’s him. That’s the way he approached me. And that’s how




                                2
he was wearing his pants.’” At trial she again identified
appellant.
       The prosecutor asked Maria, “Why did you identify
[appellant at the field show-up]?” She replied, “His clothing.”
Maria testified that she was “[a] hundred percent” certain of her
identification. When asked why she was so certain, Maria
responded: “Because when he was pulling my items from my
hand, . . . I was looking at him very well. What he was wearing
that day.” She also said she had “made eye contact” with
appellant.
       Appellant is black. Maria appears to be Hispanic. She has
a Hispanic name and her friend, J.H., needed the assistance of a
Spanish interpreter when he testified.
                                Videos
       Two videos were admitted into evidence. One is a
surveillance video of the attempted robbery. It was taken from a
distance and is of poor quality. The video shows Maria seated on
the edge of a planter. It is nighttime, but the area is well lit.
Maria is looking down at something. Two men are standing to
her right. One man is wearing a gray sweatshirt and hoodie. A
backpack is strapped onto his back. The other man is wearing a
dark-colored sweatshirt and hoodie. The man in the gray
sweatshirt approaches Maria and bends over directly in front of
her. The front of his face appears to be about one to two feet
away from the front of Maria’s face. A struggle ensues between
Maria and the man in the gray sweatshirt. The man in the dark-
colored sweatshirt joins the struggle. Maria is knocked to the
ground. J.H. runs toward Maria. The two men walk away. A
fight breaks out between J.H. and the man in the dark-colored
sweatshirt. Maria gets up off the ground. She and J.H. confront




                                3
the two men at a distance of approximately 12 feet. The video
ends.
       The other video shows the interaction between Maria and
the police. A police officer reads Maria the following admonition:
“We are detaining a person for you to view who may or may not
be the person who committed the crime now being investigated.
The fact that this person is detained, and may or may not be
handcuffed, should not influence you. It is just as important to
free innocent persons from suspicion as it is to identify guilty
persons. . . . [¶] After you have enough time to look at this person
tell me or another officer whether or not you can identify this
person.”
       Maria enters a police vehicle. An officer drives the vehicle
approximately one block, turns right at the corner, and comes to
a stop. While seated inside the vehicle, Maria identifies a suspect
who is not visible in the video. Maria says, “That’s him.” She
recognizes the suspect “[by] the way he’s standing.” The officer
asks, “And you said you knew because of the way he’s
standing[?]” Maria replies, “Yeah, that’s the way he came up and
approached me. And that’s the way he was wearing his, um,
pants . . . and yeah, his hoodie.” “Yeah, and his pants were
sagging.” The police vehicle then drives Maria back to the crime
scene.
                           Standard of Review
       “The same standard governs review of the sufficiency of
evidence in adult criminal cases and juvenile cases . . . .” (In re
Matthew A. (2008) 165 Cal.App.4th 537, 540.) “[T]he sufficiency
of an . . . identification to support a conviction should be
determined under the substantial evidence test . . . used to
determine the sufficiency of other forms of evidence to support a




                                 4
conviction.” (People v. Cuevas (1995) 12 Cal.4th 252, 257.) “The
court must ‘review the whole record in the light most favorable to
the judgment below to determine whether it discloses substantial
evidence—that is, evidence which is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt.’” (People v. Ceja
(1993) 4 Cal.4th 1134, 1138.)
       “‘[I]t is the exclusive province of the trial judge or jury to
determine the credibility of a witness and the truth or falsity of
the facts on which that determination depends. [Citation.] Thus,
if the verdict is supported by substantial evidence, we must
accord due deference to the trier of fact and not substitute our
evaluation of a witness’s credibility for that of the fact finder.
[Citations.]’” (People v. Ochoa (1993) 6 Cal.4th 1199, 1206.) The
trial court here stated, “I did find the victim in this case . . .
credible.”
                          Appellant’s Argument
       Appellant argues: “[Maria] identified [appellant] not
because of any physical attribute or even because he was a black
male. She identified him by the way he was standing and
because of the way he wore his non-distinctive clothing.” “While
she might have been able to get ‘a very good look at his face[,]’
she did not identify appellant based on his face.” “[T]he cross-
racial nature of the victim’s identification further calls into doubt
the accuracy of the victim’s identification of appellant, as
‘[r]esearch shows that persons of one racial or ethnic group may
have more difficulty distinguishing among individual faces of
another group than among faces of their own group. . . .’” “The
fact [Maria] was able to identify appellant in court just proves
she remembers identifying him the night of the attempted




                                  5
robbery. It does nothing to buttress her highly suspect field
identification.” “An identification based on the way appellant
was standing and how he wore his non-distinctive clothing does
not constitute substantial evidence that he was the would-be-
robber that night at the Pike.”
                  Substantial Evidence Supports the
                  Reliability of Maria’s Identification
       “Identification of the defendant by a single eyewitness may
be sufficient to prove the defendant's identity as the perpetrator
of a crime.” (People v. Boyer (2006) 38 Cal.4th 412, 480.)
Substantial evidence supports the reliability of Maria’s
identification of appellant.
       Within minutes after the attempted robbery, the police
apprehended appellant a short distance from the crime scene.
“[T]he law favors field identification measures when in close
proximity in time and place to the scene of the crime, with the
rationale for the rule being stated: ‘The potential unfairness in
such suggestiveness . . . is offset by the likelihood that a prompt
identification within a short time after the commission of the
crime will be more accurate than a belated identification days or
weeks later. . . .’” (In re Richard W. (1979) 91 Cal.App.3d 960,
970.)
       The videos of the attempted robbery and of Maria’s ride in
the police vehicle show that few persons were in the vicinity of
the crime scene. This factor, along with appellant’s proximity to
the crime scene and the short lapse in time between the
commission of the crime and appellant’s apprehension, reduced
the risk that Maria identified the wrong person.
       Although Maria said she had “made eye contact” with the
perpetrator, she did not need to see his face to make a reliable




                                 6
identification. “‘[I]t is not necessary that any of the witnesses
called to identify the accused should have seen his face.
[Citation.] Identification based on other peculiarities may be
reasonably sure. Consequently, the identity of a defendant may
be established by proof of any peculiarities of size, appearance,
similarity of voice, features or clothing.’” (People v. Mohamed
(2011) 201 Cal.App.4th 515, 522 (Mohamed).) Maria said her
identification of appellant was based primarily on his clothing
and the distinctive way he was standing and was wearing his
pants and hoodie. Like the perpetrator, appellant’s pants “were
sagging.”
       Moreover, Maria did not hesitate in identifying appellant at
the field show-up. She immediately said, “That’s him.” She
testified that she was “a hundred percent” certain of the accuracy
of her identification.
       We recognize that “[t]here is near unanimity in the
empirical research that ‘“under most circumstances, witness
confidence or certainty is not a good indicator of identification
accuracy.”’” (People v. Lemcke (2021) 11 Cal.5th 644, 665.) But
“that ‘does not mean that eyewitness certainty is never correlated
with accuracy.’” (Id. at pp. 666-667.) “The large body of research
conducted in this area has identified numerous factors that can
affect the correlation between witness certainty and accuracy
including (among other things): (1) whether the confidence
statement occurred before or after the identification; (2) the
temporal proximity between the event and the identification; (3)
whether the witness provided an expression of certainty at the
initial identification; (4) whether the witness was highly
confident; (5) the use of suggestive identification procedures; and
(6) information witnesses receive after the identification that




                                 7
might increase their level of confidence.” (Id. at p. 667.) Here,
there was close “temporal proximity between the event and the
identification,” Maria “provided an expression of certainty at the
initial identification,” and she was “highly confident.” (Ibid.)
       As to the cross-racial nature of Maria’s identification, an
appellate court observed: “Errors in cross-racial identifications
are two to two and a half times higher than same race
identifications. Moreover, the errors in cross-racial
identifications are almost exclusively false positives, e.g., saying
a person is the perpetrator when the person is not the
perpetrator.” (Mohamed, supra, 201 Cal.App.4th at p. 520.) But
the cross-racial nature of Maria’s identification had minimal
impact on the accuracy of her identification because it was based
primarily on factors other than appellant’s face.
       It has been said that, “‘[a]propos the question of identity, to
entitle a reviewing court to set aside a jury's [or a court’s] finding
of guilt the evidence of identity must be so weak as to constitute
practically no evidence at all.’” (Mohamed, supra, 201
Cal.App.4th at p. 521.) Here, the totality of the circumstances
shows that ample evidence supports the reliability of Maria’s
identification of appellant.1


      1 At the conclusion of the hearing, appellant made remarks
that could be construed as an implied admission that he had
participated in the attempted robbery. In summarizing the
evidence, the court said, “As [Maria] was raising her head, she
saw the minor in this case – or she saw a person approach her
and try to grab her cell phone from her hand as well as try to
grab her wallet from her hand.” Appellant blurted out: “Can’t
even see.” “I had a whole mask on.” In determining whether
substantial evidence supports the reliability of Maria’s
identification, we have not considered appellant’s remarks.


                                  8
                          Disposition
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                                        YEGAN, J.

We concur:



             GILBERT, P. J.



             BALTODANO, J.




                               9
                 Terry Truong, Commissioner

             Superior Court County of Los Angeles

                ______________________________


      Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Dana M. Ali, Supervising Deputy
Attorney General, Stacy S. Schwartz, Deputy Attorney General,
for Plaintiff and Respondent.